DISMISS; and Opinion Filed January 29, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01225-CR

                               RODOLFO CHAPA, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. MC17-R0002-D

                             MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                    Opinion by Justice Brown
       Rodolfo Chapa appeals his conviction for assault. After being found guilty by a jury in

Municipal Court No. 1 of Carrollton and assessed a $500 fine, appellant filed a pro se appeal in

County Criminal Court of Appeals No. 1. On July 26, 2017, the court dismissed his appeal for

want of jurisdiction stating that, although appellant timely filed his appeal bond as required by

Government Code section 30.00014, he failed to file a written notice of appeal. Appellant then

filed his notice of appeal in this Court, challenging the judgment of the county criminal court of

appeals.

       After reviewing the record, we conclude we do not have jurisdiction over this appeal.

Neither the United States nor the Texas Constitution provides that a defendant has a right to appeal

a criminal conviction; rather, the right to appeal is created by statute. McKinney v. State, 207
S.W.3d 366, 374 (Tex. Crim. App. 2006). Section 30.00027(a) of the Government Code provides

this Court with jurisdiction to review a county criminal court’s judgment affirming a municipal

court judgment when the fine exceeds $100 or the sole issue is the constitutionality of the statute

or ordinance on which a conviction is based. See TEX. GOV’T CODE ANN. § 30.00027(a).

        Although appellant’s fine exceeded $100, the county criminal court of appeals dismissed,

rather than affirmed, appellant’s municipal court judgment. See id.; see also Schatz v. State, 471
S.W.3d 928, 929 (Tex. App.—Fort Worth 2015, no pet.) (holding court of appeals lacked

jurisdiction because the county court dismissed the appeal from the municipal court judgment);

Flores v. State, 462 S.W.3d 551, 552 (Tex. App.—Houston [1st Dist.] 2015, no pet.) (same); Tex.

Vital Care v. State, 323 S.W.3d 609, 611 (Tex. App.—Texarkana 2010, no pet.) (same); Jamshedji

v. State, 230 S.W.3d 224, 225 (Tex. App.—Houston [14th Dist.] 2006, pet. ref’d) (same). And a

review of the record shows that appellant’s issues raised in the county criminal court of appeals

did not include “the constitutionality of the statute or ordinance on which a conviction is based.”

See TEX. GOV’T CODE ANN. § 30.00027(a). Under these circumstances, we conclude we lack

jurisdiction.

        We dismiss this appeal.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)

181225F.U05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 RODOLFO CHAPA, Appellant                          On Appeal from the County Criminal Court
                                                   of Appeals No. 1, Dallas County, Texas
 No. 05-18-01225-CR         V.                     Trial Court Cause No. MC17-R0002-D.
                                                   Opinion delivered by Justice Brown,
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Whitehill
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 29th day of January, 2019.




                                             –3–